DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said system for capturing CO2 from ambient air".  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether or not this is the “unit for capturing CO2 from ambient air” of claim 1. 
Claim 3 recites that each process unit comprises various elements, but then lists two reference numbers in each element (e.g. adsorbing section (138, 167)). It is unclear whether each process unit is supposed to comprise both of the two listed elements, or just one. It is noted that if Applicant removes the reference characters, claim 4 should be updated to specify which sections comprise “said sections”. 
Regarding claim 4, it appears that the claim requires all the various sections in the processing units to comprise the same adsorbing material. However, since some sections are for adsorbing water 2, it is unclear how these could all use the same material. Or, it is unclear whether or not the claim is just requiring at least one section comprise an adsorbing material. 
Regarding claim 7, it is unclear whether or not the language “wherein said adsorbing material is amine groups” is requiring multiple different amine groups. 
Claim 8 recites the limitation "the surroundings”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the language “characterized in comprising” is unclear and indefinite. Furthermore, it is unclear what the actual method steps are of the claimed method. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meirav USPA 2015/0298043 A1.
Regarding claims 1 and 9, Meirav discloses a system/method for climate control in closed or semi closed spaces (Abstract: indoor air of a room), characterized in that said system comprises an air conditioning unit for air filtering, cooling and de-humidification and heating (paragraphs 45 and 47), a heat pump (paragraph 62), and a unit (3) for capturing CO.sub.2 from ambient air (paragraph 29). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Meirav USPA 2015/0298043 A1 in view of Tai USPA 2016/0166978 A1.
Meirav is relied upon as above.
Regarding claim 2, Meirav discloses a process unit for adsorbing and desorbing CO2 on an adsorbent (paragraph 29). However, Meirav does not explicitly disclose two process units (134, 172) capable of adsorbing and desorbing CO2 on an adsorbent, and working alternately in adsorbing and desorbing mode. Nevertheless, the use of two such units, working alternately in adsorbing and desorbing mode for continuous capture of CO2 is well-known in the art (see Tai paragraph 5). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Meirav to include two process units capable of adsorbing and desorbing CO2 on an adsorbent, and working alternately in adsorbing and desorbing mode, as disclosed by Tai, for the purpose of allowing continuous capture of CO2. 
Regarding claim 3, Meirav discloses that the process unit comprises an air intake (paragraph 40), a fan (paragraph 40), a door (paragraph 65), an adsorbing section where water is adsorbed (paragraph 47), a section where CO.sub.2 is adsorbed (paragraph 29), a heater (paragraph 62), a further door (paragraph 65) and an air outlet (Abstract). A section where water is desorbed is implied by the air conditioner (paragraph 47). Meirav does not explicitly disclose manifolds and a heat exchanger. However, the use of manifolds and a heat exchanger to control airflow and heat is well-known in the art 
Regarding claim 4, Meirav discloses that the sections in the processing units comprises an adsorbing material (paragraph 40). 
Regarding claim 5, Meirav discloses that the adsorbing material is divided into horizontal sections to improve the air flow (figure 1A: adsorbent 140 is divided into various sections which are relatively horizontal). Furthermore, it is noted that “horizontal” is a relative term. 
Regarding claim 6, Meirav discloses that the adsorbing material is zeolite (paragraph 30). 
Regarding claim 7, Meirav discloses that the adsorbing material is amine groups (paragraph 8). 
Regarding claim 8, Meirav discloses that the air conditioning unit treats circulation air and ventilation air and is capable of cooling and dehumidifying air from surroundings (paragraph 47).  It would have been obvious to utilize two columns to perform the various features, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. MPEP 2144.04 (V-C). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383.  The examiner can normally be reached on 9AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776